Citation Nr: 0209924	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an award of educational assistance benefits 
under Chapter 1606 (formerly Chapter 106), Title 10, United 
States Code, prior to September 29, 1996.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant served in the Selected Reserve, and entered 
service in February 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied entitlement to 
educational benefits under Chapter 1606 (formerly Chapter 
106), Title 10, United States Code, prior to September 29, 
1996.   The appellant appealed.  In October 1999, the Board 
remanded the case to the RO for further procedural 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  The Department of Defense (DOD) established January 5, 
1992 as the appellant's date of basic eligibility for Chapter 
1606 benefits.

2.  The RO received the appellant's application for Chapter 
1606 benefits on September 29, 1997.

3.  The RO received two enrollment certifications from DeVry 
Institute on September 29, 1997, certifying courses taken by 
the appellant from October 30, 1995 to February 23, 1996, 
March 11, 1996 to June 21, 1996, July 15, 1996 to October 25, 
1996, November 3, 1996 to February 28, 1997, and March 10, 
1997 to June 20, 1997.

4.  In an October 1997 decision, the RO denied the appellant 
entitlement to Chapter 1606 benefits for enrollments prior to 
September 29, 1996.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for periods of enrollment prior to September 29, 1996 have 
not been met. 10 U.S.C. § 16136 (West 1991 & Supp. 2001); 38 
C.F.R. § 21.7631(a) (2001); 38 C.F.R. § 21.7631(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to addressing the merits of the appellant's 
contentions, it must be pointed out that a significant change 
in the law was effected during the pendency of this appeal, 
when on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well- 
grounded claim and redefined the obligations of VA with 
respect to the duty to assist.

Under the VCAA, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the appellant was notified in October 1997, December 1997, 
and January 2001 that his claim was denied as it was received 
in September 1997 and governing law provided that education 
benefits could only be awarded up to one year prior to the 
date of receipt of his claim.  The appellant in effect 
disagrees with the laws governing payment of VA educational 
assistance benefits.  Based on the foregoing, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. As well, VA has a duty 
under the VCAA to assist the appellant in obtaining evidence 
necessary to substantiate his claim, but in this instance he 
has not referenced any missing evidence that might aid his 
claim or may otherwise affect the outcome of this matter.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).


I.  Factual Background

On September 29, 1997, as indicated by a date stamp, the RO 
received the appellant's original (i.e. not a photocopy) 
application for education benefits (VA Form 22-1990).  The 
date next to the appellant's signature was June 24, 1997.  
Also enclosed was a copy of the appellant's Selected Reserve 
Educational Assistance Program (GI Bill) Notice of Basic 
Eligibility.  On this form, his date of basic eligibility was 
listed as January 5, 1992.  

On September 29, 1997, the RO also received two original 
enrollment certifications (VA Form 22-1999) from DeVry 
Institute, signed by the Dean of Students, on June 25, 1997.  
These certifications reflect that the appellant was enrolled 
from October 30, 1995 to February 23, 1996, March 11, 1996 to 
June 21, 1996, July 15, 1996 to October 25, 1996, November 3, 
1996 to February 28, 1997, and March 10, 1997 to June 20, 
1997.

In an October 1997 decision, the RO denied entitlement to 
educational assistance benefits prior to September 29, 1996, 
on the basis that governing law provided that education 
benefits could only be awarded up to one year prior to the 
date of receipt of his claim on September 29, 1997.

A photocopy of the appellant's VA Form 22-1990 (dated on June 
24, 1997) was received by the RO on October 24, 1997.

In an e-mail to the RO dated in November 1997, the Dean of 
Students stated that the appellant completed a VA Form 22-
1990 on June 24, 1997, and that it was forwarded to the RO on 
June 25, 1997, with a VA Form 22-1999.  She said that in 
September 1997, after the appellant's wife informed her that 
he had not heard anything from the RO, she sent another copy 
of the paperwork to the RO, and that she sent another VA Form 
22-1990 to the RO in October.  She stated, "It is 
unfortunate that the first set of paperwork never made it to 
your office by no fault of the veteran, school or your 
office."  She said that the appellant wished to appeal the 
denial of retroactive payment of benefits, and the RO 
accepted the e-mail as a notice of disagreement.

By a statement dated in January 1998, the appellant contended 
that he completed a VA Form 22-1990 on June 24, 1997 at DeVry 
Institute with the Dean of Students, who then forwarded his 
application to the RO on June 25, 1997.  He said that after 
his initial application was apparently not received, the Dean 
resent the application to the RO, where it was received on 
September 29, 1997.  He requested retroactive payment of 
benefits beginning in June 1996.

In October 1999, the Board remanded the case to the RO for 
consideration of the recently amended version of 38 C.F.R. 
§ 21.7631.

The RO reviewed the case with consideration of the revised 
version of 38 C.F.R. § 21.7631, and issued a supplemental 
statement of the case in January 2001.


II.  Analysis

During the pendency of the appellant's appeal, portions of 38 
C.F.R. Part 21 that pertain to claims and effective dates for 
awards of educational assistance benefits were amended, 
effective June 3, 1999.  See 64 Fed. Reg. 23,769 (May 4, 
1999).  The amendment established less restrictive effective 
dates for awards of educational assistance.  When a law or 
regulation changes after a claim has been filed, but before 
the judicial appeal process has been completed, the version 
most favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Former and revised regulations governing the payment of 
Chapter 1606 benefits prohibit an award for any period 
earlier than one year prior to the date of the receipt of the 
application.  According to the former criteria governing the 
payment of Chapter 1606 benefits, the commencing date of an 
award of educational assistance allowance will be the latest 
of the following dates:  (1) the date certified by a school 
or establishment under paragraph (b) or (c); (2) the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later; and (3) the 
later of the effective date of the approval of the course, or 
one year before the date VA receives the approval notice.   
38 C.F.R. §§ 21.4131(a), 21.7631(a) (1998).

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under Chapter 1606 will be the latest of 
the following dates:  (i) the date certified by a school or 
establishment under paragraph (b) or (c); (ii) one year 
before the date of claim as determined by 38 C.F.R. 
§ 21.1029; and (iii) the later of the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice. 38 C.F.R. § 21.7631(a) (2001).  
The provisions of 38 C.F.R. § 21.1029(b) state that the date 
of the claim is the date the claim was filed with the VA.  
(As there does not appear to be a dispute as to approval of 
the course in question, the Board finds that the provision 
pertaining to approval of the course is not applicable in 
this instance.)

The Board finds that under both the former and revised 
criteria, the appellant may not receive Chapter 1606 benefits 
for any period of enrollment occurring more than one year 
prior to the RO's receipt of the appellant's application for 
such benefits.  As the RO received the appellant's 
application (and his enrollment certification) for such 
benefits on September 29, 1997, the appellant is not entitled 
to Chapter 1606 benefits for enrollment prior to September 
29, 1996 (one year prior to the receipt of the Chapter 1606 
application). 

The Board is sympathetic to the arguments advanced by the 
appellant.  Despite his assertions to the effect that his 
original application was lost, it is clear that his original 
application (dated June 24, 1997) was not lost, as it is in 
his claims file, and that it was first received by the RO on 
September 29, 1997.  The legal criteria governing the payment 
of Chapter 1606 educational assistance benefits are clear and 
specific, and binding upon the Board.  Payment of government 
benefits must be authorized by statute and regulations, and 
pertinent regulatory provisions provide that the appellant 
has not satisfied criteria for the payment of those benefits 
prior to September 29, 1996.  As the law in this case is 
dispositive, the appellant's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis, supra.


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, for periods of enrollment 
prior to September 29, 1996, is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

